



Exhibit 10.2
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) dated July 1, 2017
(“Effective Date”) is entered into by Newpark Resources, Inc.  (the “Company”),
a Delaware corporation, and Bruce Smith (the “Executive ”) and is intended to
incorporate and accurately reflect all prior negotiations, discussions, or
agreements between the Parties. Executive and the Company may sometimes be
referenced herein individually as “Party” or collectively as the “Parties.”


WHEREAS, Executive is currently employed as Executive Vice President of the
Company and President of Newpark Drilling Fluids (“NDF”) under that certain
Employment Agreement by and between Executive and the Company dated April 20,
2007, as amended (“Prior Employment Agreement”);


WHEREAS, the Parties have mutually agreed that Executive will relinquish the
roles of Executive Vice President of the Company and President of NDF and assume
the position of Chief Technology Marketing Officer (“CTO”) for the Company;


WHEREAS, Executive acknowledges and agrees that the above-stated change in his
role does not constitute Good Reason for his voluntary resignation under the
Prior Employment Agreement and expressly waives any such claim against the
Company; and


WHEREAS, the Parties desire to amend, restate, and replace the Prior Employment
Agreement in its entirety, except as specifically provided herein.


WHEREAS, the Company desires to retain the services of the Executive as CTO of
the Company and for the Executive to enter into certain restrictive covenants as
set forth in this Agreement. All, in order to enhance shareholder value and grow
the Company’s business to its maximum potential, and as Executive has
represented himself as qualified to achieve these objectives, and as the Parties
mutually desire and agree to enter into an employment relationship by means of
this Employment Agreement.


NOW, THEREFORE in consideration of the promises and mutual covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, it is mutually covenanted and
agreed by and between the Parties as follows:


1.
Employment of Executive



1.1.    Employment Term.   The Company hereby offers to employ Executive, and
Executive hereby agrees to serve as the CTO for the Company reporting to the
Chief Executive Officer of the Company on the terms and conditions set forth in
this Agreement. The period during which Executive is employed hereunder shall be
referred to as the “Employment Term.” The Executive’s Employment Term under this
Agreement shall commence on the Effective Date and shall continue for a period
of one (1) year (“Initial Term”), subject to the provisions of Section 2, and
shall automatically be renewed for successive one (1) year periods (each a
“Renewal Term”) thereafter unless Executive’s employment is terminated by either
Party giving written notice to the other Party at least sixty (60) days in
advance of the expiration of the Initial Term or any Renewal Term. Termination
by sixty (60) days' written notice pursuant to this Section 1.1 shall be treated
as a termination by Executive under Section 2.2 if given by Executive or as a
termination without Cause under Section 2.3 if given by the Company. 


1.2.    Compensation and Benefits.


(a)Base Salary.   During the Employment Term, the Company will pay Executive a
base monthly salary at an annualized rate of at least Four Hundred and Sixteen
Thousand Dollars ($416,000) per year (“Base Salary”).  The Company will review
annually Executive’s Base Salary and, at its reasonable discretion, may increase
such Base Salary as it deems appropriate, provided Executive’s Base Salary for
any subsequent twelve month year shall not be less than the preceding twelve
month year except with Executive’s prior written agreement.  Adjustments in Base
Salary shall be automatically incorporated herein by reference and be
contractual obligations of Company.  Such Base Salary shall be paid in
accordance with the Company’s standard payroll practice for its senior staff.


(b)Incentive Compensation.   In addition to the Base Salary, during the
Employment Term Executive shall be eligible for participation in the 2010 Annual
Cash Incentive Plan (“ACIP”) or any similar plan that replaces the ACIP, subject
to any amendments made at the Board’s discretion as provided herein. 
Performance measures and goals will be set by the Compensation Committee of the
Board.  The Target Award under the ACIP is equal to sixty-five (65%) percent of
Executive’s actual Base Salary paid for that calendar year.  Payout under the
ACIP for a particular year will be made in cash by March 15 of the next year,
e.g. payout for 2017 will occur prior to March 15, 2018, except to the extent of
any payments associated with





--------------------------------------------------------------------------------





achievement beyond the “over-achievement” level, which are deferred, as provided
for in the ACIP.  Actual awards, in accordance with the Board approved plan and
any amendments, are at the discretion of the Compensation Committee, provided
the Company represents and warrants to the Executive that the terms of the ACIP
will not be amended, modified, changed, or interpreted or applied to make them
less generous than they were on the Effective Date, without prior written
notice.


(c)Stock Options and Share Awards. In addition, Executive shall be eligible to
participate in the Long Term Incentive Plan (“LTIP”) and to receive such number
of stock options, time -vested restricted stock and/or performance restricted
share awards as are granted by the Compensation Committee in accordance with the
Board approved plans (including the 2015 Employee Equity Incentive Plan, all
such plans being referred to as the “Plans”).  Vesting shall be as provided in
these existing Plans, and subject to any amendments.  When used in this
Agreement “stock” and “shares” mean the Company’s publicly traded common stock,
$.01 par value.  Further, throughout this Agreement, the words “stock options,
awards, and grants” are used separately or in various combinations to describe
awards of shares or the right to acquire shares of Company stock under various
Plans or this Agreement, or both.


(d)Benefit Plans and Vacation.  Throughout Executive’s employment under this
Agreement, Executive shall be entitled to participate in any and all employee
benefits plans or programs of the Company to the extent that he is otherwise
eligible to participate under the terms of those plans, including participation
in any welfare benefit programs provided by the Company (including, without
limitation, medical, prescription, dental, disability, employee life, group
life, accidental death and travel accident insurance programs), and fringe
benefits and perquisites available generally to Executive Officers of the
Company. The Company shall not be obligated to institute, maintain, or refrain
from changing, amending, or discontinuing any benefit plan, or perquisite, so
long as such changes are similarly applicable to other Executive Officers of the
Company. During the Employment Term, Executive shall be entitled to life
insurance equal to three (3) times his Base Salary. The Executive shall also be
entitled to a car to be furnished by the Company. Personal use of the car will
be considered as income to the Executive and appropriate taxes applied to such
income. Selection of the vehicle shall be in accordance with the Company’s
Vehicle Policy. During the Employment Term, Executive shall be entitled to four
(4) weeks paid vacation each calendar year in accordance with the Company’s
policies in effect from time to time, provided the four (4) of weeks of vacation
provided in this Section 1.2(e) shall not be reduced under such policies.


(e)Expense Reimbursement.  The Company will reimburse Executive in full for all
reasonable and necessary business, entertainment and travel expenses incurred or
expended by Executive in the performance of the duties hereunder in accordance
with the Company’s customary practices applicable to its senior staff.


(f)Location.  Executive’s principal place of employment will be located at the
Company’s offices in Katy, Texas and The Woodlands, Texas.


1.3.    Extent of Services; Conflicts of Interest. 


(a)    During the Employment Term, Executive shall devote substantially all of
his working time, attention and energies to the business of the Company, and its
affiliated entities.  Executive may be involved in charitable and professional
activities, trade and industry associations and the like providing these do not
interfere with the requirements of employment with the Company.


(b)    During the Employment Term, Executive shall not, directly or indirectly,
without the prior consent of the Chief Executive Officer of the Company, render
any services to any other person or entity or acquire any interests of any type
in any other entity, that might be deemed in competition with the Company or any
of its subsidiaries or affiliates or in conflict with his position, provided,
however, that the foregoing shall not be deemed to prohibit Executive from (i)
acquiring, solely as an investment, any securities of a partnership, trust,
limited liability company, corporation or other entity (A) so long as he remains
a passive investor in such entity, (B) so long as he does not become part of any
control group thereof, and (C) so long as such entity is not, directly or
indirectly, in competition with the Company or any of its subsidiaries or
affiliates, or (ii) serving as a consultant, advisor or director of any
corporation which has a class of outstanding equity securities registered under
Sections 12(b) or 12(g) of the Securities Exchange Act of 1934, as amended (the
“ Exchange Act ”), and which is not in competition with the Company or any of
its subsidiaries or affiliates.


2.
Termination of Employment



2.1.    Termination. Executive’s employment by the Company shall be terminated
(a) automatically, upon Executive’s death or Executive becoming Totally Disabled
(as defined below), (b) by Executive upon 30 days’ written notice to the Company
with Good Reason (as defined below), (c) by Executive upon his voluntary
resignation without Good Reason, (d) by the Company for Cause (as defined
below), (e) by the Company without Cause, or (f) at the end of the Employment
Term as defined in Section 1.1. 





--------------------------------------------------------------------------------





The effective date of the termination of Executive’s employment for any reason
hereunder shall be referred to herein as the “Termination Date.”


2.2.    Termination by Executive Without Good Reason   If Executive’s employment
is terminated by Executive at any time before the end of the Employment Term for
any reason other than Good Reason, Executive shall be entitled to receive only
(a) his Base Salary and other earned compensation through the Termination Date
and (b) such stock options, share awards, and grants as shall have fully vested
before the Termination Date.


2.3.    Termination by Executive with Good Reason or by the Company without
Cause.  If Executive’s employment is terminated by Executive with Good Reason or
by the Company without Cause, then Executive shall be entitled to receive, upon
execution of a General Release of claims against the Company:  (a) in a lump sum
payment within thirty (30) days of the Termination Date, an amount equal to the
greater of (i) Executive's current annual Base Salary as provided herein plus
Target Award incentive (65%) for the remaining period of the Initial Term or
(ii) Executive's current annual Base Salary as provided herein plus Target Award
incentive (65%) for one year; (b) the Company will pay the COBRA premium for
Executive to continue the same coverage under the Company’s group medical
insurance program period for the greater of the remaining period of the
Employment Term or twelve (12) months subject to an overall maximum of eighteen
(18) months; and (c) direct payment by the Company for the costs of outplacement
services obtained by the Executive within the one (1) year period after the
Termination Date, not to exceed $20,000. The term “Target Award” as used herein
shall have the meaning as established under the 2010 Annual Cash Incentive Plan.


2.4.    Termination for Cause.  If Executive’s employment is terminated at any
time during the Employment Term for Cause (as defined herein), then Executive
shall be entitled to receive only (a) his Base Salary through the Termination
Date and (b) such stock options, restricted stock awards, and grants as shall
have fully vested before the Termination Date.  In any such event, Executive
shall be ineligible for and shall forfeit all rights with respect to options and
grants that have not vested as of Executive’s the Termination Date.


2.5.    Termination as a Result of Death.  If Executive dies during the
Employment Term, the Company shall pay to Executive’s surviving spouse or such
other person or estate as the Executive may from time to time designate by
written notice to the Company, or such other person as may be required by law,
the following amounts:  (a) any unpaid Base Salary or other compensation for
services rendered through the date of death, and any unpaid expenses required to
be reimbursed under this Agreement, and any earned but unpaid bonuses for any
prior period; (b) stock options previously awarded to Executive that have vested
as of the date of death in keeping with the governing Plans.  No awards or
grants contemplated by this Agreement, but not yet awarded to Executive as of
the time of his death shall be granted.


2.6.    Termination as a Result of Disability.  The Company may terminate
Executive’s employment hereunder upon Executive becoming “Totally Disabled.” 
For purposes of this Agreement, Executive shall be considered “Totally Disabled”
if Executive has been physically or mentally incapacitated so as to render
Executive incapable of performing the essential functions of Executive’s
position with or without reasonable accommodation.  Executive’s receipt of
disability benefits for total disability under the Company’s long-term
disability plan or receipt of Social Security total disability benefits shall be
deemed conclusive evidence of Total Disability for purposes of this Agreement.
However, in the absence of Executive’s receipt of such long-term disability
benefits or Social Security benefits, the Chief Executive Officer in good faith
may determine that the Executive is disabled due to the needs of the business
and the unacceptable unavailability of Executive which is expected to last for a
continuous period of not less than six (6) months. In the event of such
disability, Executive will continue to receive his Base Salary for six (6)
months or until benefits become payable to the Executive under the terms of the
Company’s disability policy, whichever first occurs. 


2.7.    No Setoff.  The Company’s obligation to make payments provided for in
this Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim,
right, or action which Company may have against the Executive or others.  In no
event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable, or benefits to be
provided to the Executive under any of the provisions of this Agreement, and
such amounts shall not be reduced whether or not the Executive obtains or seeks
to obtain other employment.  


2.8.    Coordination of Benefits. In the event that the Employee is entitled to
benefits following termination under any Change in Control Agreement with the
Company, the Employee shall have the right to elect whether to receive such
benefits under any such Change in Control Agreement or this Employment
Agreement, but not both.


3.
Confidentiality








--------------------------------------------------------------------------------





3.1    Executive’s Receipt of Confidential Information. Executive acknowledges
that in the course of his relationship with the Company and its related entities
NDF, Newpark Mats and Integrated Services, Newpark Canada, and other affiliates
(together with the Company, the “Company Parties”), he will receive, have access
to, and have the opportunity to develop certain confidential or proprietary
information and knowledge concerning the business of the Company Parties
(“Confidential Information”), which the Company Parties desire to protect. 
Confidential Information under this Agreement includes, by way of example and
without limitation, information regarding the Company Parties’ customers,
employees, contractors, operations, markets and industries not generally known
to the public; strategies, methods, books, records, and documents; recipes,
technical information concerning products, equipment, services, and processes;
procurement procedures and pricing techniques; the names of and other
information concerning customers and those being solicited to be customers,
investors, and business relations (such as contact name, service provided,
pricing for that customer, type and amount of product used, credit and financial
data, and/or other information relating to the Company Parties’ relationship
with that customer); pricing strategies and price curves; positions, plans, and
strategies for expansion or acquisitions; budgets; trade secrets; programs;
customer lists; research; financial and sales data; raw materials purchasing or
trading methodologies and terms; evaluations, opinions, and interpretations of
information and data; marketing and merchandising techniques; prospective
customers’ names and locations; grids and maps; electronic databases; models;
specifications; computer programs; internal business records; contracts
benefiting or obligating the Company Parties; bids or proposals submitted to any
third party; technologies and methods; training methods and training processes;
organizational structure; personnel information, including salaries of
personnel; labor or employee relations or agreements; payment amounts or rates
paid to consultants or other service providers; and other such confidential or
proprietary information. Executive further acknowledges and agrees that the
terms of this Agreement constitute Confidential Information, which Executive
shall not disclose to anyone other than his spouse, attorney, accountant, or as
may be required by the Company or by law.


3.2.    Value of Confidential Information. Executive acknowledges and stipulates
that the business of the Company Parties is highly competitive, cost and price
sensitive, and in connection with his work and job for the Company Parties he
has had and will continue to have access to and the opportunity to develop
Confidential Information relating to the Company Parties’ businesses and their
methods and operations.  Information need not qualify as a trade secret to be
protected as Confidential Information under this Agreement, and the authorized
and controlled disclosure of Confidential Information to authorized parties by
Company Parties in the pursuit of their business will not cause the information
to lose its protected status under this Agreement.  Executive acknowledges and
stipulates that this Confidential Information constitutes a valuable, special,
and unique asset used by the Company Parties in their businesses to obtain a
competitive advantage over their competitors.  Executive further acknowledges
that protection of such Confidential Information against unauthorized disclosure
and use is of critical importance to the Company Parties in maintaining their
competitive position and economic investment, as well as work for its employees.


3.3.    Executive’s Promise Not to Use or Disclose Confidential Information.
Executive agrees not to reveal the Confidential Information to anyone outside
the Company Parties so long as the confidential or secret nature of the
Confidential Information shall continue, other than such disclosure as
authorized by the Company Parties or is made to a person transacting business
with the Company Parties who has reasonable need for such Confidential
Information.  Executive further agrees that he will at no time use the
Confidential Information for or on behalf of any person other than any of the
Company Parties for any purpose.  Executive further agrees to comply with the
confidentiality and other provisions set forth in this Agreement, the terms of
which are supplemental to any statutory or fiduciary or other obligations
relating to these matters. 


3.4.    Return of Confidential Information and Property.   All written
materials, customer or other lists or data bases, records, data, and other
documents prepared or possessed by Executive in connection with Executive’s
employment hereunder are the Company Parties’ property.  All information, ideas,
concepts, improvements, discoveries, and inventions that are conceived, made,
developed, or acquired by Executive individually or in conjunction with others
during Executive’s employment with the Company (whether during business hours
and whether on the Company’s premises or otherwise), which relate to the Company
Parties’ business, products, or services are the Company Parties’ sole and
exclusive property. All memoranda, notes, records, files, correspondence,
drawings, manuals, models, specifications, computer programs, maps, and all
other documents, data, or materials of any type embodying such information,
ideas, concepts, recipes, inventory, prices, improvements, discoveries, and
inventions are the Company Parties’ property.  At the termination of Executive’s
employment, regardless of the reason and whether by Executive or the Company,
Executive will promptly return to the Company all papers, documents, writings,
any computer related hardware or software, cell phone(s), keys, or other data or
property belonging to the Company Parties that is produced by him and/or comes
into his possession by or through his relationship with the Company Parties,
including, without limitation, Confidential Information. Included in the above
is all such data that Executive had access to, over, or possessed during his
employment with the Company.  The Company desires by this Agreement to protect
its economic investment in its current and future operations and business. shall
surrender to the Company all papers, documents, writings and other property
produced by him or coming into his possession by or through his relationship
with the Company Parties and/or relating to Confidential Information and
Executive agrees that all such materials will at all times remain the property
of the Company Parties.







--------------------------------------------------------------------------------





3.5.    No Use of Other Confidential Information or Conflicting Obligations by
Executive. Executive promises that he will not use as part of his employment
with the Company Parties, disclose to the Company Parties, bring on the Company
Parties’ premises, or induce the Company Parties or any of their employees to
intentionally or unintentionally use or disclose, any confidential or
proprietary information or material belonging to Executive’s previous
employer(s) or belonging to any other person. Further, Executive represents that
he is not a party to any other agreement, or under any other duty, which will
interfere or conflict with Executive’s full compliance with this Agreement.
Executive will not enter into any agreement or undertake any other duty, whether
written or oral, in conflict with the provisions of this Agreement. Executive
represents that his performance of this Agreement and his employment with the
Company Parties does not and will not breach any agreement or other duty
Executive has to keep in confidence proprietary information, knowledge or data
acquired by Executive prior to his employment with the Company Parties,
including any information belonging to Executive’s prior employer(s).


3.6.    Breach of this Section. Executive understands and agrees that the
restrictions in this Section 3 shall continue beyond the termination of
Executive’s employment regardless of the reason for such termination. Executive
acknowledges that money damages may not be sufficient remedy for any breach of
this Section 3 by Executive, and that the Company Parties shall be entitled to
seek to enforce the provisions of this Section 3 by specific performance and
injunctive relief as remedies for such breach or any threatened breach. Such
remedies shall not be deemed the exclusive remedies for a breach of this
Section 3, but shall be in addition to all remedies available at law or in
equity to the Company Parties, including the recovery of damages from Executive
and his agents involved in such breach. In the event that Executive fails in any
material respect to perform any of his material obligations under this Section
3, the Company may elect (a) to cease any payments due under this Agreement and
recover all payments made to Executive under this Agreement on or subsequent to
the date of the failure, (b) obtain an injunction and/or (c) exercise any and
all other remedies available by law.


4.
Additional Post-Employment Restrictions



4.1.    Consideration to Employee. The restrictive covenants contained in this
Section 4 are supported by consideration to Executive from the Company Parties
as specified in this Agreement, including the consideration provided in Sections
1-3. Executive acknowledges that the consideration provided for in Sections 1-3
of this Agreement constitute separate and independent consideration for the
restrictive covenants contained in this Section 4 and entered into by Executive,
and that the consideration in each such Section 1, 2 and 3 is reasonable and
sufficient consideration for Employee’s promises in this Agreement.


4.2.    Non-Competition. Executive agrees that for the twenty-four (24) month
period immediately following the Termination Date (“Restricted Term”), Executive
will not, directly or indirectly, for himself or for others, anywhere in the
Restricted Area (as defined below), unless expressly authorized in writing by
the Chief Executive Officer of the Company, engage in, or assist any person,
entity, or business engaged in, the selling or providing of products or services
that would displace the products or services that (a) the Company Parties sell,
provide or plan to sell or provide as of the Termination Date or at any time
during his employment, or (b) that Executive had involvement with or received or
had access to Confidential Information about in the course of his employment
with the Company.  The foregoing is expressly understood to include, without
limitation, the business of manufacturing, selling and/or providing products or
services of the same type offered and/or sold by the Company Parties as of the
Termination Date or any time during Executive’s employment. “Restricted Area”
under this Agreement means the geographic areas listed in Appendix A attached
hereto and incorporated by reference.


4.3.    Prohibition on Circumvention. Executive cannot circumvent these
covenants by alternative means or engage in any of the enumerated prohibited
activities in the Restricted Area by means of telephone, telecommunications,
satellite communications, correspondence, or other contact from outside the
Restricted Area.  Executive further understands that the foregoing restrictions
may limit his ability to engage in certain businesses during the Restricted
Term, but acknowledge that these restrictions are necessary to protect the
Confidential Information and business interests of the Company Parties.


4.4.    Non-Solicitation of Customers.  During the Restricted Term, Executive
shall not on his own behalf or on behalf of any other person, partnership,
entity, association, or corporation, either directly or indirectly, within the
Restricted Area, (a) call on, service, or solicit competing business from
customers of the Company Parties with whom Executive had or made contact within
the twenty-four (24) months immediately preceding the Termination Date, or (b)
induce or encourage any such customer or other source of ongoing business to
stop doing business with the Company Parties.


4.5.    Non-Solicitation of Employees.  During the Restricted Term, Executive
shall not, on his own behalf or on behalf of any other person, partnership,
entity, association, or corporation, either directly or indirectly, call on,
solicit, or retain any employee or officer of the Company Parties, with whom
Executive worked, had contact or associated, or about whom Executive received
Confidential Information, within the course of Executive’s employment with the
Company, or in any other manner attempt, directly or indirectly, to influence,
encourage, or induce any such employee or officer of the Company Parties to
terminate or discontinue his or his employment with any of the Company Parties.





--------------------------------------------------------------------------------







4.6.    Reasonableness of Restrictions; Severability; Reformation.  Executive
represents to the Company that the enforcement of the restrictions contained in
this Agreement would not be unduly burdensome to Executive and acknowledges that
Executive is willing and able, subject to the Restricted Area as defined herein,
to compete in other geographical areas not prohibited by this Agreement.  It is
expressly understood and agreed that the Company Parties and Executive consider
the restrictions contained in this Section 4 to be reasonable and necessary for
the purposes of preserving and protecting the Confidential Information and other
legitimate business interests of the Company Parties. Nevertheless, if any of
the aforesaid restrictions is found by a court having jurisdiction to be
unreasonable, overly broad as to geographic area or time or otherwise
unenforceable, the Parties intend for the restrictions therein set forth to be
modified by such court so as to be reasonable and enforceable and, as so
modified by the court, to be fully enforced.  Executive and the Company further
agree that the covenants in Section 4 shall each be construed as a separate
agreement independent of any other provisions of this Agreement, and the
existence of any claim or cause of action by Executive against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of any of the covenants of Section 4.


4.7.    Remedies for Breach. Executive agrees that a breach or violation of
Section 4 of this Agreement by Executive shall entitle the Company Parties as a
matter of right, to an injunction, issued by any court of competent
jurisdiction, restraining any further or continued breach or violation of such
provisions.  Such right to an injunction shall be cumulative and in addition,
and not in lieu of, any other remedies to which the Company Parties may show
themselves justly entitled, including, but not limited to, specific performance
and damages.  The Parties specifically agree that the remedy of damages alone is
inadequate. In the event that Executive fails in any material respect to perform
any of his material obligations under this Section 4, the Company may elect (a)
to cease any payments due under this Agreement and recover all payments made to
Executive under this Agreement on or subsequent to the date of the failure, (b)
obtain an injunction and/or (c) exercise any and all other remedies available by
law.


4.8.    Advance Approval of Board. It is agreed that these covenants do not
prevent Executive from using and offering the general management or other skills
that he possessed prior to receiving access to Confidential Information and
other legitimate business interests of the Company Parties.  This Agreement
creates an advance approval process, and nothing herein is intended, or will be
construed as, a general restriction against Executive’s pursuit of lawful
employment in violation of any controlling state or federal laws.  Executive is
permitted to engage in activities that would otherwise be prohibited by this
covenant if such activities are determined in the sole discretion of the Board
of the Company, and authorized in writing, to be of no material threat to the
legitimate business interests of the Company.


5.
Dispute Resolution



5.1.    Informal Resolution. In the event of a dispute arising from or relating
to this Agreement, including the interpretation or application of this
Agreement, or Executive’s employment with the Company (other than a claim
arising under or relating to Sections 3 and 4 of this Agreement, which are
specifically excluded from the scope of this Section 5.1), prior to seeking
arbitration as provided for below, the Party claiming to be aggrieved shall
first advise the other Party, in writing, of the specifics of the claim,
including the specific provision of this Agreement alleged to have been
violated, if applicable, as well as provide the other Party with any supporting
documentation the Party desires to produce at that time.  If the Company is
disputing amounts that Executive contends are due to him, the Company shall
provide a complete statement of the amount it is disputing, the reason it is
disputing it, and supporting documentation upon request by Executive.  The
Parties will thereafter meet and attempt to resolve their differences in a
period not to exceed thirty (30) days, unless the Parties agree in writing to
mutually extend the time for one additional thirty (30) day period.  Following
such attempts to resolve any such dispute, either Party may require arbitration
of the other. 


5.2.    Mandatory Arbitration. The Parties mutually agree that any and all
disputes arising from or relating to this Agreement, including the
interpretation or application of this Agreement, or Executive’s employment with
the Company, which the Parties are unable to resolve as provided for above, if
applicable, will be submitted exclusively to final and binding arbitration
pursuant to the Federal Arbitration Act. The arbitration will be conducted in
the city where the Company’s headquarters are then located or such other
location as the Parties may agree, by a single arbitrator in accordance with the
substantive laws of the State of Texas to the extent not preempted by the
Employee Retirement Income Security Act, which shall govern all applicable
benefits issues, in keeping with the above required procedure.  If the Parties
cannot agree upon an arbitrator, then each Party shall choose its own
independent representative, and those independent representatives shall choose
the single arbitrator within thirty (30) days of the date of the selection of
the first independent representative.  The legal expenses of each Party shall be
borne by them respectively.  However, the cost and expenses of the arbitrator in
any such action shall be borne equally by the Parties.  The arbitrator’s
decision, judgment, and award shall be final, binding and conclusive upon the
Parties and may be entered in the highest court, state or federal, having
jurisdiction.  The arbitrator to which any such dispute shall be submitted in
accordance with the provision of this Section 5.2 shall only have jurisdiction
and authority to interpret, apply, or determine compliance with the provisions
of this Agreement, but shall not have jurisdiction or authority to add to,
subtract from, or alter in any way the provisions of this Agreement. The Parties
understand that their mutual obligations to arbitrate under this Section 5.2
survive any termination of this Agreement.





--------------------------------------------------------------------------------







5.3.    Temporary Relief. Notwithstanding any other provision hereof, to
preserve the status quo or return the Parties to their positions as they existed
prior to any alleged improper conduct, any Party may seek temporary relief,
i.e., temporary restraining orders and preliminary injunctions, from a court of
competent jurisdiction over the Parties, and such court may issue such relief,
if the requirements under applicable law are met.


6.Miscellaneous Provisions.


6.1.    Headings.   Section and other headings contained in this Agreement are
for reference only and shall not affect in any way the meaning or interpretation
of this Agreement.


6.2.    Notices.   Any notice, communication, request, reply or advice (here
severally and collectively called “Notice”) required or permitted to be given
under this Agreement must be in writing and is effectively given by deposit in
the same in the United States mail, postage pre-paid and registered or certified
with return receipt requested, by national commercial courier for next day
delivery, or by delivering in person the same to the address of the person or
entity to be notified.  Notice deposited in the mail in the manner herein above
described shall be effective 48 hours after such deposit, Notice sent by
national commercial courier for next day delivery shall be effective on the date
delivered, and Notice delivered in person shall be effective at the time of
delivery. For purposes of Notice, the address of the Parties shall, until
changed as hereinafter provided, be as follows:
 
(a)
If to the Company :
 
 
 
 
 
Newpark Resources, Inc.
 
 
9320 Lakeside Boulevard, Suite 100
 
 
The Woodlands, Texas 77381
 
 
Attention: Chief Executive Officer

or at such address as the Company may have advised Executive in writing; and
 
(b)
If to Executive:


Bruce Campbell Smith
5918 Rose Bush Tr
Katy, TX 77494

or at such other address as Executive may have advised the Company in writing.


6.3.    Waiver.  The failure by any Party to enforce any of its rights under
this Agreement shall not be deemed to be a waiver of such rights, unless such
waiver is an express written waiver which has been signed by the waiving Party. 
Waiver of any one breach shall not be deemed to be a waiver of and other breach
of the same or any other provision of this Agreement.


6.4.    Choice of Law.  The validity of the Agreement, the construction of its
terms, and the determination of the rights and duties of the Parties hereto
shall be governed by and construed in accordance with the laws of the State of
Texas without regard to choice of law principles.


6.5.    Invalidity of Provisions.  If any provision of this Agreement is
adjudicated to be invalid, illegal or unenforceable under applicable law, the
validity or enforceability of the remaining provisions shall be unaffected.  To
the extent that any provision of this Agreement is adjudicated to be invalid,
illegal or unenforceable because it is overbroad, that provision shall not be
void but rather shall be limited only to the extent required by applicable law
and enforced as so limited.


6.6.    Entire Agreement; Written Modifications.   This Agreement, together with
Appendix A, contains the entire agreement between the Parties and supersedes all
prior or contemporaneous representations, promises, understandings, and
agreements between Executive and the Company, including, without limitation, the
Prior Employment Agreement. Notwithstanding the foregoing, this Agreement
supplements and does not limit or restrict or alter in any way any
confidentiality, non-competition, or non-solicitation obligations that Executive
may have undertaken in other agreements with the Company or NDF, including,
without limitation, the Prior Employment Agreement, or which apply to Executive
under any applicable law.


6.7.    Successors; Assignment. Executive acknowledges and agrees that this
Agreement shall be binding upon and inure to the benefit of the Company and any
other person, association, or entity which may hereafter acquire or succeed to
all or substantially all of the business or assets of the Company by any means
whether direct or indirect, by purchase, merger, consolidation, or otherwise.
The Company may assign, and Executive expressly consents to the assignment of,
this Agreement to any person,





--------------------------------------------------------------------------------





including, without limitation, any successor, parent, subsidiary, or affiliated
entity of the Company, including in connection with any sale or merger (whether
a sale or merger of stock or assets or otherwise) of the Company or the business
of the Company. Executive acknowledges that his obligations under this Agreement
are personal to Executive and may not be assigned by him without prior written
consent from the Company.


6.8.    Attorney’s Fees.  The prevailing Party in any action brought to enforce
this Agreement shall be entitled, in addition to such other relief that may be
granted, to a reasonable sum for attorney’s fees and costs incurred by such
Party in enforcing or defending against an action to enforce this Agreement.


6.9.    Non-Disparagement. Subject to Section 6.10 below, Executive agrees for
himself, and all others acting on his behalf, either directly or indirectly, not
to make, support, encourage, induce or voluntarily participate in any oral or
written statements about the Company, the Company Parties, or any of such
entities’ officers, employees, shareholders, investors, directors, agents or
representatives, that are malicious, obscene, threatening, harassing,
intimidating or discriminatory and which are designed to harm any of the
foregoing; except as required by law, when testifying truthfully pursuant to
subpoena or other legal process, or when communicating with law enforcement or
government agencies.


6.10.    Protected Disclosures. Despite any of the obligations stated in this
Agreement, including the restrictions found in Section 3 and Section 6.9,
neither this Agreement nor any other agreement or policy of the Company shall
prevent Executive from providing information to any governmental agency, or from
participating in any investigation or proceeding conducted by any governmental
agency or using the Company’s internal reporting procedures. This Agreement does
not impose any condition precedent (such as prior notice to the Company) any
penalty, or any other restriction or limitation adversely affecting Executive’s
rights regarding any governmental agency disclosure, report, claim or
investigation. As provided by the Defend Trade Secrets Act, 28 U.S.C. §1833(b)
(the “DTSA”), Executive shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made (a) in confidence to a federal, state, or local government official or to
an attorney solely for the purpose of reporting or investigating a suspected
violation of law, or (b) in a complaint or other document filed in a lawsuit or
other proceeding, provided such filing is made under seal. In the event
Executive files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, Executive may disclose the trade secret to
Executive’s attorney and use the trade secret information in the court
proceeding, provided Executive files any document containing the trade secret
under seal and does not disclose the trade secret, except pursuant to court
order.


6.11.    Definitions.  In this Agreement:
(a)
“Cause” shall mean any of the following:

(i)
Executive’s conviction by a court of competent jurisdiction of, or entry of a
plea of guilty or nolo contendere for an act on the Executive’s part
constituting a felony; or

(ii)
dishonesty, willful misconduct or gross neglect by Executive of his obligations
under this Agreement that results in material injury to the Company;

(iii)
appropriation (or an overt act attempting appropriation) by Executive of a
material business opportunity of the Company;

(iv)
theft, embezzlement or other similar misappropriation of funds or property of
the Company by Executive; or

(v)
the failure of Executive to follow the reasonable and lawful written
instructions or policy of the Company with respect to the services to be
rendered and the manner of rendering such services by Executive provided
Executive has been given reasonable and specific written notice of such failure
and opportunity to cure and no cure has been effected or initiated within a
reasonable time, but not less than 90 days, after such notice.



(b)
“Good Reason” means any of the following:

(i)
the Company adversely changes Executive’s title or changes in any material
respect the responsibilities, authority or status of Executive without prior
notice and acceptance;

(ii)
the substantial or material failure of the Company to comply with its
obligations under this Agreement or any other agreement that may be in effect
that is not remedied within a reasonable time after specific written notice
thereof by Executive to the Company;






--------------------------------------------------------------------------------





(iii)
the material diminution of the Executive’s base salary or bonus opportunity
without prior notice and acceptance;

(iv)
the failure of the Company to obtain the assumption of this Agreement by any
successor or assignee of the Company;

(v)
Requiring Executive to relocate more than 50 miles from The Woodlands, Texas; or

(vi)
provided that in any of the above situations, Executive has given reasonable and
specific written notice to the Chief Executive Officer of such failure within
thirty (30) days after the event occurs, the Company fails to correct the event
within thirty (30) days after receipt of such notice and Executive must resign
his employment within thirty (30) days after the Company does not cure such
event.

6.12.    Section 409A.
(a)    If Executive is a “key employee,” as defined in Section 416(i) of the
Code (without regard to paragraph 5 thereof), except to the extent permitted
under Section 409A of the Code, no benefit or payment that is subject to Section
409A of the Code (after taking into account all applicable exceptions to Section
409A of the Code, including but not limited to the exceptions for short-term
deferrals and for “separation pay only upon an involuntary separation from
service”) shall be made under this Agreement on account of the Executive’s
“separation from service” as defined in Section 409A of the Code, with the
Company until the later of the date prescribed for payment in this Agreement and
the first day of the seventh calendar month that begins after the date of the
Executive’s separation from service (or, if earlier, the date of death of the
Executive).
(b)    For purposes of Section 409A of the Code (including, but not limited to,
application of the exceptions for short-term deferrals and for “separation pay
only upon involuntary separation from service”), each payment provided for under
this Agreement is hereby designated as a separate payment, rather than a part of
a larger single payment or one of a series of payments.
(c)    Any amount that Executive is entitled to be reimbursed under this
Agreement will be reimbursed to Executive as promptly as practicable and in any
event not later than the last day of the calendar year after the calendar year
in which the expenses to be reimbursed are incurred, and the amount of the
expenses eligible for reimbursement during any calendar year. In addition, any
such reimbursement payments described in this Section shall not be subject to
liquidation or exchange for any other payment or benefit.
(d)    In the event that Executive is required to execute a release to receive
any payments from the Company that constitute nonqualified deferred compensation
under Section 409A of the Code, payment of such amounts shall not commence until
the sixtieth (60th) day following Executive’s separation from service with the
Company. Any installment payments suspended during such sixty (60) day period
shall be paid as a single lump sum payment on the first payroll date following
the end of such suspension period.
6.13.    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.


Executed as of the date first written above.
 
Signed:
/s/ Bruce Smith
 
Signed:
/s/ Paul L. Howes
 
 
Bruce Smith (Executive)
 
 
Paul L. Howes
 
 
 
 
 
President & CEO
 
 
 
 
 
Newpark Resources, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
Witness:
/s/ Ida Ashley
 
Witness:
/s/ Mark Airola
 
 
Ida Ashley
 
 
Mark Airola



 





--------------------------------------------------------------------------------





APPENDIX A (“Restricted Area”)


Areas in which Newpark Resources, Inc. currently does business:
1.
Alabama
26.
Montana
2.
Alaska
27.
Nebraska
3.
Arizona
28.
Nevada
4.
Arkansas
29.
New Hampshire
5.
California
30.
New Jersey
6.
Colorado
31.
New Mexico
7.
Connecticut
32.
New York
8.
Delaware
33.
North Carolina
9.
Florida
34.
North Dakota
10.
Georgia
35.
Ohio
11.
Hawaii
36.
Oklahoma
12.
Idaho
37.
Oregon
13.
Illinois
38.
Pennsylvania
14.
Indiana
39.
Rhode Island
15.
Iowa
40.
South Carolina
16.
Kansas
41.
South Dakota
17.
Kentucky
42.
Tennessee
18.
Louisiana
43.
Texas
19.
Maine
44.
Utah
20.
Maryland
45.
Vermont
21.
Massachusetts
46.
Virginia
22.
Michigan
47.
Washington
23.
Minnesota
48.
West Virginia
24.
Mississippi
49.
Wisconsin
25.
Missouri
50.
Wyoming



Other states or areas in which Newpark Resources, Inc currently does business:
1.
Western Canada
2.
Gulf of Mexico (off the “ Gulf Coast ”)








